Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding Application No. 16/749,238 filed 01/22/2020 is in response to applicant’s request of continued examination, RCE, filed 09/01/2022. Applicant’s response has been received and given full consideration.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
Claim Amendment
In the after-final response filed 08/05/2022 Applicant has previously amended the claims of the application by incorporation limitation of claim 13 into claim 1. The status of the claims stand as follows:
Currently amended 		1, 12
Original 			2-5, 8, 10-11, 14-18
Canceled 			6, 13
Previously presented 		7, 9
Claims 1-5, 7-12, 14-18 are currently pending in this application. 
Claim Rejections - 35 USC § 103
The text of those section of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-5, 7-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uh (U.S.PG Publication 2009/0311594; presented in the Information Disclosure Statement filed 09/11/2020) in view of Munenaga et al. (U.S. PG Publication 2012/0301779)

This rejection was presented in the previous Office action and is modified here accordingly to address the amendment to the claims. 
Regarding Claim 1 Uh discloses a secondary battery (Uh paragraph 0017-0018) including an electrode assembly (Uh paragraph 0021), a can having an opening configured to receive the electrode assembly (Uh paragraph 0020), the can is equivalent to the case; the can 120 comprising side surface plates consisting of a short sidewall 122, a long side wall 121 longer than the short side wall 122 and a bottom surface plate 123 integrally formed with the side surface plates 121 and 122, and a top end opened to form an upper opening 124 (Uh Fig. 1, paragraph 0036). Uh discloses curved portion between the long side portion and the short side portion (Uh Fig. 4A, 4B, 4C) since the two portions are connected by a curve portion and not sharp corners ((Uh Fig. 1, 4A, B, C).
Uh discloses the can 120 is formed by deep drawing and the side surface plates 121 and 122 are integrally formed with the bottom surface plate 123 (Uh paragraph 0055). But Uh is silent about at least one of bottom portion, long side portion and short side portion is bent and welded.
Munenaga discloses a method of producing a battery includes a container including a bottom portion, long-sidewall portions and each standing on a corresponding one of longer side portions of the bottom portion, and short-sidewall portions each standing on a corresponding one of shorter side portions of the bottom portion, an electrode assembly housed in the container, a lid closing the container (Munenaga paragraph 0008), and the manufacturing method comprising folding a flat plate to form a shape of the container, and welding portions of the flat plate which are mutually abutting or overlapping after the folding (Munenaga paragraph 0008). Munenaga discloses manufacturing an enclosure by deep drawing molding or the like produces a great variation in thickness (Munenaga paragraph 0048), and the disclosed method of manufacturing the battery of folding a flat plate and welding overlapping portions can ensure a reduced weight while maintaining structural strength necessary for an enclosure of a battery such as a secondary battery (Munenaga paragraph 0049).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the case of Uh by the disclosure of Munenaga and made the container by bend or folding of a flat plate and welding of overlapping portions to prevent variation in thickness such is produced by deep drawing molding or the like (Munenaga paragraph 0048). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products} in the same way (MPEP 2143 IE).
Uh discloses the battery comprises cap plate 131 sized and shaped to fit the upper opening 124 of the can 120 (Uh Fig. 1, paragraph 0069), equivalent to the cap plate coupled to the case. Uh also discloses the long side portion 121 of case comprising stepped portion 125, (Uh Fig. 3, 8, paragraph 0059). 
Uh discloses the stepped portion in curved portion has a depth that gradually reduces towards the short side portion 122 (Uh Fig. 4B). In the disclosure of Uh the middle region of the short side 122 portion has no such a stepped part (Uh Fig. 4B); thus, it is stepless. 
Uh in one embodiment discloses the height of each of the stepped portions 226 in the second direction, i.e. height direction of the case, is equal to the thickness of the cap plate 131 (Uh Fig. 8).


    PNG
    media_image1.png
    428
    883
    media_image1.png
    Greyscale

Uh Fig. 8

Regarding Claim 2 Uh discloses in one embodiment each of the long side wall 121 of the can 120 comprise one stepped portion 125 (Uh Fig. 3, 4A, 4B, paragraph 0059).
Regarding Claim 3 Uh discloses the short sidewall 122 of the can 120 comprise a stepped portion 125 (Uh Fig. 4C, paragraph 0060).
Regarding Claim 4 Uh discloses each of the long side wall 121 of the can 120 comprise one stepped portion 125 (Uh Fig. 4B, paragraph 0039) and teach of the short sidewall 122 of the can 120 comprise a stepped portion 125 (Uh Fig. 4A, paragraph 0058).
Regarding Claim 5 Uh discloses the stepped portion 125 in the long side portion 121 have a uniform depth in the first direction (i.e. thickness direction of the case) (Uh Fig. 3, 4A, 4B).
Regarding Claim 7 the stepped portion 125 extend along the long side 121 towards the curved portion (Uh Fig. 1, 4B, paragraph 0059).
Regarding Claim 8 the stepped portion 125 extend along the entire length of the long side 121 (Uh Fig 4A, paragraph 0059).
Regarding Claim 9 Uh discloses the stepped portion in curved portion has a depth that gradually reduces towards the short side portion 122 (Uh Fig. 4B).
Regarding Claim 10 Uh discloses the top end has the stepped portion 125 (Fig. 1, 3, 4A, 4B) and has an interior curvature radius that is larger than that of the bottom end that has no such stepped portions.
Regarding Claim 11 Uh discloses the cap plate 131 has size and shaped that corresponds to the upper opening 124 of the can 120 (Uh Fig. 1, 3, paragraph 0069); thus, considered equivalent to the curvature radius of the cap plate is equal to the interior curvature radius of the top end the can 120.
Regarding Claim 12 Uh discloses the stepped portions 125 have a uniform height in the second direction, (Uh Fig. 1, 3).
Regarding Claim 14 the stepped portions extend from the curved portions to portions of the short side (Uh Fig. 4C).
Regarding Claim 15 Uh discloses the stepped portions 125 have a depth in the short side 122 portion and the depth of stepped portions in the short side 122 is gradually reduced (Uh Fig AC).
Regarding Claim 16 Uh discloses in one embodiment, the cap plate is coupled on the first stepped portions (Uh Fig. 8),
Regarding Claim 17 and 18 Munenaga discloses the short side portion is formed by combining folded portion 115 extended from the long side portions, which overlap over each other (Munenaga Fig. 1-3, 6-8, paragraph 0059, 0060) and the short sides portions comprise welding of the two portions mutually abutting (Munenaga paragraph 0059, 0060), the two sides being equivalent to the second short side portion and the third short side portion. Munenaga is silent about a first short side portion extending from the bottom portion, but it would have been obvious to a person of ordinary skill to have also folded the portion extending from the bottom along with the other two portions extending from the long side portions. Such a configuration would have been duplication of part, which according to the MPEP mere duplication of parts has no patentable significance unless a new and unexpected result is produce See MPEP 2144.04 VIB.
Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kwon (U.S. PG Publication 2006/0263685) discloses a battery having a case with a stepped portion and a cap that fitted into the stepped portion, wherein the height of the stepped part is equal to the thickness of the cap pate (Kwon Fig. 2, and 3). Cho et al. (U.S. PG Publication 2011/0143190) discloses a secondary battery having a can and a cap assembly that includes a cap plate, the can has a stepped portion in the height direction and the cap plate fitting into the stepped portion of the can, wherein the height of the stepped portion is equal to the thickness of the cap plate. 


Response to Argument
In the after-final response filed in 08/05/2022 Applicant traverses the rejection of Claim 1-5, 7-18 presented in the final Office action dated 06/07/2022 rejected under r35 U.S.C. 103 over Uh (U.S.PG Publication 2009/0311594) in view of Munenaga et al. (U.S. PG Publication 2012/0301779). Applicant argues that the reference of Uh appears to provide for a height of its stepped part 125 necessarily being larger the height of the cap plate 131. Applicant then argues further that this appears to be the case because in the cap plate 131 the stepped part 125 needs to be additionally accommodated in the insulation case 140 (Remarks page 7). 
Examiner notes that applicant’s argument that Uh does not meet the limitation of claim 13, now incorporated into claim 1, wherein a height of each of the stepped parts in a second direction (that being a height direction of the case) is equal to a thickness of the cap in the same direction, is not persuasive because Uh discloses two different embodiments exemplified by and disclosed in Fig. 5 and Fig. 8.  Applicant refers to Fig. 5, while the limitation of Claim 13, now incorporated into claim, 1 is relied upon the embodiment disclosed in Fig. 8. In the embodiment of Fig. 8 the height of the stepped parts 125 is made into stepped parts 225 and 226, and the cap plate 131 is seated on the stepped parts 226 (Uh Fig. 8, paragraph 0092), which is equal to a thickness of the cap plate 131 in the height direction; thus, meeting the limitation, a height of each of the stepped parts in a second direction is equal to a thickness of the cap plate in the second direction, the second direction being a height direction of the case, previously in claim 13 and now in claim 1. 
Applicant argues that the height of the entire stepped part in embodiment of FIG. 8 and 9 should still remain larger than the height (thickness) of the cap plate 131 (Remarks page 7). This conclusion is contrary to the disclosure in Fig. 8, where the cap plate 131 has the same thickness as the height of the stepped parts 226 (see Fig. 8 of Uh reproduced above in this Office action). Furthermore, the claim language recites "stepped parts" and does not recite "the height of the entire stepped part". Examiner notes that a prior art reference is good for all that it teaches. According to the MPEP, "A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)." (See MPEP 2123 I).
Applicant's argument's is, therefore, not persuasive and the applied references still meet the limitation of the claims as was previously presented in the final Office Action dated 06/07/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                                        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722